 6:20-cv-00376-RAW-KEW Document 10 Filed in ED/OK on 02/18/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JOSEPH WAYNE SANFORD,                         )
                                              )
                            Petitioner,       )
                                              )
v.                                            )          No. CIV 20-376-RAW-KEW
                                              )
LARRY BENZON, Warden,                         )
                                              )
                            Respondent.       )

                                OPINION AND ORDER

       On June 24, 2019, Petitioner, a pro se prisoner incarcerated in Utah State Prison in

Draper, Utah, filed this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in

the United States District Court for the District of Utah. (Dkt. 1). On October 20, 2020, the

case was transferred to this Court. (Dkts. 3, 4). On November 3, 2020, this Court sent

Petitioner a copy of a minute order regarding his filing fee. (Dkt. 8). The minute order was

returned on November 16, 2020, with a note reading, “Please stop sending mail for Joseph

Sanford #222341, this is the 3rd time I have sent his mail back to you. He is NOT here.

Thank you.” (Dkt. 9 at 3) (emphasis in original).

       Because Petitioner has failed to advise the Court of his current address, as required

by Local Civil Rule 5.6(a), this action is dismissed without prejudice for his failure to

prosecute. See United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 854-56 (10th

Cir. 2005) (dismissing appeal sua sponte for failure to prosecute because appellant

disappeared and failed to meet court deadlines).

       ACCORDINGLY, this action is, in all respects, DISMISSED WITHOUT
 6:20-cv-00376-RAW-KEW Document 10 Filed in ED/OK on 02/18/21 Page 2 of 2




PREJUDICE for failure to prosecute.

      IT IS SO ORDERED this 18th day of February 2021.




                                      2
